DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Intengan (previously cited, US 4,440,301) in view of Hansen et al (previously cited, US 4,565,783).
Regarding claim 1, Intengan discloses a reaction plate (slide (12); see FIGS. 1-5), comprising:
    PNG
    media_image1.png
    218
    438
    media_image1.png
    Greyscale
   	wherein said proximate extension includes a raised proximate tab adapted to align multiple plates in a layered positioned (proximate extension includes a second rib (50) for mating with the grooves of adjacent plate, when multiple plates are stacked; see FIGS. 1 and 2),   	c.  a distal raised platform adjacent said recessed well (rib 50; see FIG. 1 of Intengan); and  	 	wherein said recessed well (20) being spaced between said distal raised platform and said proximate extension (see FIG. 1). 	Intengan discloses the claimed invention except that the proximate extension having the raised proximate tab is formed as a pair of proximate extensions, wherein at least one of the proximate extensions having a raised proximate tab. However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the proximate extension having the raised proximate tab of Intengan such that is formed as a pair of proximate extensions, wherein at least one of the proximate extensions having the raised proximate tab. One of ordinary skill structure rather than function (see MPEP 2114).
Regarding claim 8, modified Intengan further discloses wherein said distal raised platform (50) spans about a length of a diameter of said recessed well (see FIG. 1 of Intengan).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intengan in view of Hansen as applied to claim 1 above, and further in view of Beckwith et al. (previously cited, US 2005/0239200) (hereinafter “Beckwith”).
Regarding claim 3, modified Intengan discloses the plate according to claim 1, but does not explicitly disclose wherein said removable cover seal includes a peel tab removably secured to a proximate end of said plate.  	Beckwith discloses a device for culturing microorganisms comprising a substrate (FIG. 7: 112) and a cover sheet (FIG. 7: 120) for covering the substrate. The cover sheet comprises a tab (154) adjacent a proximate end of the device to facilitate peeling the cover sheet away from the substrate (see ¶¶ [0102] and [0105]). 	In view of Beckwith, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date to have incorporated the peel tab of Beckwith into the removable cover seal of modified Intengan as disclosed by Beckwith (see ¶ [0105]). One of ordinary skill in the art would have been motivated to make said modification for the purpose of facilitating convenient manipulation of the cover sheet. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Intengan in view of Hansen as applied to claim 1 above, and further in view of Daykin (previously cited, US 7,452,711) (hereinafter “Daykin”).
Regarding claims 4-5, modified Intengan discloses the plate according to claim 1. 	 Modified Intengan further discloses wherein said recessed well (20) is aligned below and parallel to said upper face of said growth plate (see FIG. 1 of Intengan). Modified Intengan does not explicitly disclose wherein the recessed well comprises a grid.  	Daykin discloses a contact plate (10) comprising a recessed well and a grid (see FIG. 1; col. 2, lines 60-66; col. 3, lines 11-13 of Daykin). 	In view of Daykin, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date to have modified the recessed well of modified Intengan with a grid, because according to Daykin, the grid facilitates counting of microorganism within said recessed well (see col. 3, lines 11-14 of Daykin).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Intengan in view of Hansen as applied to claim 1 above, and further in view of Kelley (previously cited, US 5,679,154) (hereinafter “Kelley”).
Regarding claims 6-7, modified Intengan discloses the plate according to claim 1. 	Modified Intengan does not explicitly disclose wherein said proximate extensions being spaced between an access indent and each said proximate extensions include a rounded corner entry to said access indent. However, Modified Intengan does disclose wherein the plate can be used in automated instruments (see col. 2, lines 56-60).. 
Claims 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intengan in view of Hansen as applied to claim 1 above, and further in view Salter (previously cited, WO 2014/043616 A).
Regarding claims 9-11 and 15, modified Intengan discloses the plate according to claim 1. 	Modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan, however, does not explicitly disclose wherein said dried media is a dried media culture disc including a bacterial nutritive ingredient. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a bacterial nutritive ingredient (yeast 
Regarding claims 12-13, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried medium is a dried media culture disc including a growth indicator color-developing agent. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a growth indicator color-developing agent (triphenyltetrazolium chloride; claim 5; page 4, ll. 11-25). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains a dried media culture including a growth indicator color-developing agent (triphenyltetrazolium chloride), as disclosed by Salter (see claim 5; page 4, ll. 11-25). One of ordi
Regarding claim 14, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried media is a dried media culture disc including a plate count agar or plate count agar individual components. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a plate count agar or plate count agar individual components (see claim 6; page 6, ll. 1-4). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains dried media culture including a plate count agar or plate count agar individual components, as disclosed by Salter (see claim 6; page 6, ll. 1-4). One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3).
Regarding claim 16, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried media is a dried media culture disc including a yeast and mold growth media.
Regarding claim 17, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried media is a dried media culture disc including a bacterial nutritive ingredient. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (see FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising a bacterial nutritive ingredient (growth agents for coliform, E. coli, enterbacteriaceae, or pathogens; see claim 9; page 3, ll. 23-25). 	In view of Salter, it would have been obvious to one of ordinary skill 
Regarding claim 18, 
Regarding claim 19, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried medium is a dried media culture disc including an organic solvent. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising an organic solvent (claim 12). 	In view of Salter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have modified the recessed well of modified Intengan such that it contains a dried media culture including an organic solvent, as disclosed by Salter (see claim 12). One of ordinary skill in the art would have been motivated to have made said modification so as to conduct desired assay and to enable the detection of desired particles within a sample (see Salter at page 3).
Regarding claim 20, modified Intengan further discloses wherein a dried media is secured within the recessed well (see Intengan at col. 2, ll. 53-66; col. 3, lines 49-55). Modified Intengan does not explicitly disclose wherein said dried medium is a dried media culture disc including an enhancer. 	Salter discloses a plate for enumerating a microorganism (claim 20) comprising a recessed well (FIG. 1; claim 20) and covering layer (see claim 20). Salter further discloses wherein a dried culture medium is secured in the recessed well including a dried culture medium including a dried media culture disc comprising an enhancer (claim 23; page 4, lines 23-25)..
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10, 988,720. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of U.S. Patent No. 10, 988,720.  	 	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,407,654. Although the claims at issue are not identical, they are not patentably distinct from each other because despite difference of wording each of the limitation of the instant claims are contained within claims of U.S. Patent No. 10,407,654.  	
Response to Arguments
Applicants’ amendments have overcome the rejection of claim(s) 1 and 3-20 under 112(b) from the previous Office Action.
Applicants’ arguments filed on 01/24/2022 have been fully considered but they are not persuasive. 
Applicants contend that the cited references fail to teach, or suggest, Applicant’s unique distal raised platform and removable cover seal, for instance having one end fixedly secured on the plate and an opposing end that allows removable exposure and enclosure of the recessed well. See Remarks filed on 01/24/2022.
In response, Applicants have not presented any clear arguments against the applied references, since the Applicants merely alleged that the applied references fail to disclose certain limitations of the claimed peel plate without presenting any clear evidence supporting such allegation. It is respectfully submitted that the applied references disclose said limitations as currently set forth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799